Citation Nr: 1737093	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  05-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for celiac sprue, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to August 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in February 2010.  A transcript of the hearing is of record. 

In October 2011, the Board, in pertinent part, denied entitlement to service connection for arthritic pain and remanded the claim for an increased rating for celiac sprue so that additional private treatment records could be obtained and the Veteran could be afforded a VA examination. 

The Veteran appealed the October 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court granted a Joint Motion for Partial Remand of the parties, and vacated only the portion of the Board's October 2011 decision that declined to evaluate whether the Veteran is entitled to VA disability benefits for arthralgia due to her service-connected lupus.  In this regard, the parties noted that an October 2007 VA examiner had provided a diagnosis of "arthralgia due to systemic lupus erythematous."  The parties agreed that remand was required to address whether the October 2007 VA examination report constituted an informal claim of service connection for arthralgia.

In an April 2013 decision, the Board denied a rating in excess of 30 percent for celiac sprue.  The Board also stated that the issue of entitlement to service connection for arthralgia, to include as secondary to lupus, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board stated that it did not have jurisdiction over the issue, and therefore referred the issue to the AOJ for appropriate action.

The Veteran appealed the April 2013 Board decision to the Court.  In an October 2013 Order, the Court granted a Joint Motion for Vacatur and Remand of the Board Decision, and vacated the April 2013 Board decision.  The Joint Motion was silent as to the increased rating issue; however, because the April 2013 Board decision was vacated in its entirety, that issue remains on appeal.  Regarding the service connection issue, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its determination that referral of the claim seeking service connection for arthralgia was appropriate.  

In April 2014, the Board took jurisdiction over the raised issue of entitlement to service connection for arthralgia and remanded it along with the issue of entitlement to an increased rating for celiac sprue for further development.  In a May 2016 decision, the Board granted service connection for arthralgia, as secondary to service-connected lupus, and remanded the issue of entitlement to an increased rating for celiac sprue for further development.  

The Board notes that in March 2017 the Director of VA's Compensation Service denied entitlement to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b).  There is no impediment to a present appellate review of that question.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extra-schedular decision de novo, and may, therefore, assign an extra-schedular rating after the Director's decision).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the remand portion of the May 2016 decision, the Board, in pertinent part, requested that the AOJ ask the Veteran to provide the name of any healthcare provider who has treated her for her celiac sprue from January 2010 to June 2014 and since July 2015, and then take appropriate action to obtain all adequately identified records.  The Board also requested that the AOJ consider the additional medical records submitted by the Veteran in August 2015.  

In correspondence dated in October 2016 the AOJ asked the Veteran for the requested information.  In November 2016, the Veteran submitted an authorization form (VA Form 21-4142) for two providers that have treated her for her celiac sprue during the identified time periods.  Later that month, the AOJ contacted the two providers and requested the Veteran's treatment records.  Receiving no reply from either provider, the AOJ resubmitted the requests the next month.  However, no records were received.  There was also no reply indicating that such records were unavailable or did not exist.  In an April 2017 supplemental statement of the case, the AOJ continued to deny the claim.  There is no indication of the Veteran was notified that these records were not obtained.

Although the record shows the AOJ attempted to obtain the identified private medical records, the Board finds further development is required.  Moreover, the Veteran has not been notified of the AOJ's inability to obtain the records.  See 38 C.F.R. § 3.159(e) (2016).  The April 2017 expedited processing statement provided in this case is not sufficient to waive such notice.  VA's duty to assist requires an additional attempt to obtain the identified private medical records and, if unsuccessful, the requisite notice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, in the supplemental statement of the case, while the AOJ readjudicated the issue of entitlement to an increased rating for celiac sprue on an extra-schedular basis, the AOJ did not readjudicate the issue of entitlement to an increased rating for the disability on a schedular basis.  The AOJ should ensure readjudication of that aspect of the claim.  Id.  Lastly, there is no indication that the AOJ considered the additional medical records submitted by the Veteran in August 2015 nor pertinent VA examinations reports dated in October 2016.  The AOJ should consider them on remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  An additional attempt should be made to obtain the private medical records identified by the Veteran in the authorization form received in November 2016.  If unsuccessful, the Veteran and her representative must be provided adequate notice including an explanation of the efforts taken to obtain the evidence and notice that she is ultimately responsible for providing the evidence.

2.  Thereafter, readjudicate the claim of entitlement to a rating in excess of 30 percent for celiac sprue, to include on an extra-schedular basis.  Readjudication should include consideration of all records added to the claims file since the July 2015 supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

